Ludeling, C. J.
The executrix of the succession obtained an order to sell property to pay debts. The piece of property upon which the appellant held a mortgage was sold for cash for less than its appraisement, and on a rule having been taken against the mortgagee to show cause why tlio mortgage should not be canceled by the Recorder of Mortgages, ho urged the nullity of the sale, because it was sold for cash and for less than its appraisement, claiming that the property should have been sold on a credit of one and two years ; or, if it could have been sold for cash at all, only for its appraised value.
This succession was not administered as a vacant succession, and whatever doubts may have existed at some time in regard to the right to soli succession property to pay debts for less than the appraisal thereof wo think, should now bo regarded as settled by the repeated decisions of this court. See, 7 La. 317 ; 13 La. 86 ; 10 Rob. 398. In the last-named case this court said : “ It has been repeatedly held that when the sale is made to pay debts, the property may be sold for less than the appraisement.” This was reaffirmed in 11 Rob. 510 ; 2 An. 967 ; and i An. 579.
We can not regard the decision in 12 An. 368 as overruling these decisions; no reference in it is made to the former decisions, and the *176opinion was based exclusively on articles 990, 991, and 992 of the- C. P. In Richards, Administrator, vs. Denel et al. this court said : “ The powers, rights, and duties of an administrator are assimilated by article 1042 to those of curators of vacant estates.”. Under article 1051 “He must proceed to the sale of the property of the succession he administers, and to the settlement of its affairs * * * In such sales no law requires that the property shall produce its appraised value, or that a reappraisement be made in ease the first estimation be not obtained.” In the succession of Wadsworth this court said : “The objection is put in argument upon the technical ground that the sale could not bo made for less than the amount of appraisement in the inventoi’y. We think this point is covered by the cases of Tewles vs. Weeks, 7 La. 312, and Richards vs. Denel, 11 Rob. 508. It is particularly to be observed in the present case that there are no minor heirs, and that the sale was ordered on a credit upon application of the administrator, and for the parpóse of paying debts.” 2 An. 967, Under the jurisprudence of this State, at least, this principle has become a rule of property which should not bo disturbed.
It is therefore adjudged that the judgment appealed from be affirmed with costs of appeal.